I dissent upon a ground which the majority, in the concluding portion of its opinion, brushes aside as having no merit.
It is conceded that the property in controversy was sold by Stevens county to one R.N. McLean for taxes for the year 1935. A new title was thereby initiated paramount to all claims of any of the parties to this action. It is further conceded that respondents Vervaeke *Page 357 
thereafter purchased the property from McLean for valuable consideration; no claim of fraud, collusion, or connivance between respondents and McLean is suggested. Respondents Vervaeke therefore became possessed of the title to the property, regardless of all preexisting claims. The situation is the same as though the Vervaekes, in the absence of all present litigation, had simply purchased the property as a consequence of tax foreclosure proceedings.
I dissent.